                          UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF NEW JERSEY


                                           :
In the matter of:                          :
                                           :
                                           :
MAURICE BROWN                              :           ORDER
                                           :
                                           :           Case #: 1:21-cr-399-RBK
                                           :


        The financial inability of the defendant to retain counsel having been

 established by the Court, and the defendant not having waived the appointment

 of counsel,

       IT IS on this 18th day of May, 2021, hereby

       ORDERED that the Federal Public Defender for the District of New Jersey,

(Maggie Moy, AFPD) is hereby appointed to represent said defendant

in this case until further order of the Court.




                                           JUDGE KAREN M. WILLIAMS
                                           UNITED STATES MAGISTRATE JUDGE


cc: Federal Public Defender
